Citation Nr: 0416621	
Decision Date: 06/24/04    Archive Date: 06/30/04

DOCKET NO.  03-17 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUE

Entitlement to an increased (compensable) rating for the 
service-connected dermatophytosis.


REPRESENTATION

Appellant represented by:	Oklahoma Department on 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. Cryan, Counsel





INTRODUCTION

The veteran had active service from November 1951 to January 
1961.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2003 rating decision by the RO that 
denied entitlement to an increased (compensable) rating for 
the service-connected dermatophytosis.

On the veteran's April 2003 VA Form 9, he requested a Video 
Conference hearing before a Veterans Law Judge.  Then, after 
the veteran was scheduled in September 2003 to appear for a 
Video Conference hearing at the RO in November 2003, he 
cancelled his request for a Video Conference hearing and, 
instead, preferred to wait for a future visit by a Veterans 
Law Judge.  The veteran's personal hearing before a Veterans 
Law Judge was thereafter scheduled for April 2004.  The 
veteran failed to report to the scheduled personal hearing 
before a Veterans Law Judge sitting at the RO.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Service connection for dermatophytosis was originally granted 
in a September 1967 rating decision with an initial 
noncompensable rating assigned.

In October 2002, the veteran submitted a claim for an 
increased (compensable) rating for the service-connected 
dermatophytosis.  

The veteran was afforded a QTC examination for VA purposes in 
December 2002.  The examiner noted that the veteran was a 72-
year old male who had had intermittent skin eruptions since 
1957.  The veteran stated that they were worse in the summer 
and described them as crusting, itching and shedding.  They 
occurred three to four times per month, especially during the 
hot seasons.  It did involve some exposed areas including the 
hands and arms.  He was using topical cream.  The examiner 
noted no functional impairment and indicated that the 
disorder had not caused lost time from work.  

On examination of the veteran's skin, there was a small patch 
of an exfoliated crusted lesion behind the left knee that 
measured approximately 1 cm x 1 cm.  No other lesions were 
seen.  Diagnostic testing was pending.  

The diagnosis was that of dermatophytosis, with no change.  
The examiner noted that it seemed to be seasonal and did not 
appear to be associated with systemic disease; however, the 
veteran stated that it could get worse with nervous 
condition.  

In the January 2003 rating decision, the RO confirmed and 
continued the noncompensable rating for the service-connected 
dermatophytosis, finding that the medical evidence did not 
warrant a compensable rating.  

In his January 2003 Notice of Disagreement, the veteran 
asserted that the December 2002 examination was incomplete.  
The veteran indicated that the examiner examined only one 
spot on the back of his knee, and did not address the fact 
that he complained of the condition on his crotch, head, back 
of neck and behind his ears.  The veteran requested another 
VA examination.

In light of the veteran's contentions that his examination 
was incomplete, the veteran should be afforded another 
examination to determine the current nature, extent and 
severity of the service-connected dermatophytosis.  The Board 
notes that that the United States Court of Appeals for 
Veterans Claims (Court) has held that whenever possible, 
examinations of disabilities, such as skin conditions which 
are subject to periodic exacerbation and improvement, should 
be scheduled when the condition would be most disabling.  See 
Bowers v. Brown, 2 Vet. App. 675, 676 (1992) and Ardison v. 
Brown, 6 Vet. App. 405 (1994).  As such, given that the 
veteran's most recent examination was conducted in a non-
summer month, a new examination must be scheduled.  38 
U.S.C.A. § 5103; 38 C.F.R. § 3.159 (2003).  

The veteran should be scheduled for a dermatology examination 
during the "summer."  The veteran is also encouraged seek 
outpatient care during those times that his skin disability 
is most symptomatic, so that the extent of the manifestations 
can be documented for the record.  

Moreover, the RO should determine if any diagnostic testing 
was completed in conjunction with the December 2002 
examination; and if so, those diagnostic test reports should 
be obtained and associated with the claims file.  

All relevant treatment records should be obtained and 
associated with the claims file.  

Finally, the Board notes that the statutes governing 
assistance to claimants and the benefit of the doubt were 
amended with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  This law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order) (holding that VA cannot 
assist in the development of a claim that is not well 
grounded).  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  

The regulations implementing the VCAA are codified at 
38 C.F.R. § § 3.102, 3.156(a), 3.159 and 3.326 (2003).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
interpreted the VCAA to require that VA has a duty to notify 
the veteran as to the laws and regulations governing his 
appeal, to provide notice as to the type of evidence 
necessary to substantiate the claims, to provide notice of 
the veteran's responsibility to provide evidence, and to 
provide notice of the actions taken by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The RO must therefore make certain that all necessary 
development and required assistance to the veteran per the 
directives of VCAA and Quartuccio is completed before 
returning the case to the Board.  In particular, the RO must 
inform the veteran of the VCAA, notify the veteran as to the 
laws and regulations governing his appeal, provide notice as 
to the type of evidence necessary to substantiate the claim, 
provide notice of the veteran's responsibility to provide 
evidence, provide notice of the actions taken by VA and 
request that he provide any evidence in his possession that 
pertains to the claim.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit any 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  If the veteran responds, the RO 
should assist the veteran in obtaining 
any additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2003).  All 
records/responses received should be 
associated with the claims file, 
including, but not limited to any 
diagnostic test reports associated with 
the December 2002 QTC examination.  If 
any records sought are not obtained, the 
RO should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  After all records and/or responses 
have been associated with the claims 
file, or a reasonable time period for the 
veteran's response has expired, the RO 
should arrange for the veteran to undergo 
VA dermatology examination.  If 
practicable, the examination should be 
conducted during the summer.  The entire 
claims file must be made available to the 
physician designated to examine the 
veteran and the examination report should 
include discussion of the veteran's 
documented medical history and 
assertions.

All appropriate tests and studies should 
be accomplished, and all clinical 
findings should be reported in detail. 
The examiner should describe the 
manifestations of the veteran's 
dermatophytosis versicolor in accordance 
with pertinent former and revised rating 
criteria for evaluation of the condition.  
Specifically, the examiner should address 
the following:

Regarding an active condition, the 
examiner should address whether the 
veteran's service-connected 
dermatophytosis:

a) affects less than 5 percent of the 
entire body or less than 5 percent of the 
exposed areas affected, and has required 
no more than topical therapy during the 
last 12 months;

b) affects at least 5 but less than 20 
percent of the entire body or at least 5 
percent but less than 20 percent of 
exposed areas affected, or has required 
intermittent systemic therapy such as 
corticosteroids or other 
immunosuppressive drugs for a total 
duration of less than six weeks during 
the past 12-month period;

c) affects 20 to 40 percent of the entire 
body or 20 to 40 percent of exposed areas 
affected, or has required systemic 
therapy such as corticosteroids or other 
immunosuppressive drugs for a total 
duration of six weeks or more, but not 
constantly, during the past 12-month 
period; or

d) affects more than 40 percent of the 
entire body or more than 40 percent of 
exposed areas is affected, or has 
required constant or near-constant 
systemic therapy such as corticosteroids 
or other immunosuppressive drugs during 
the past 12-month period.

With respect to any associated scarring, 
the examiner should, if possible, provide 
a measurement of the length and width of 
the scars as well as the areas of the 
scars in terms of square inches. The 
examiner should also indicate whether 
such scars are superficial, unstable, and 
painful on examination and/or cause 
limitation of motion. If any associated 
scars are considered disfiguring, the 
examiner should also, consistent with the 
revised criteria, address the number of 
characteristics of disfigurement the 
scars have; whether such scars involve 
visible or palpable tissue loss; and/or 
whether such scars involves a gross 
distortion of asymmetry of one, two, or 
three or more features (or pair(s) of 
features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), 
cheeks, or lips).

The examiner should set forth all 
examination findings, along with the 
complete rationale for the opinions 
expressed, in a printed (typewritten) 
report.

4.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim on appeal 
in light of all pertinent evidence and 
legal authority (to include both the 
former and revised applicable rating 
criteria.).  If the benefit sought on 
appeal remains denied, the RO must 
furnish to the veteran and his 
representative an appropriate 
supplemental SOC (to include clear 
reasons and bases for the RO's 
determinations), and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



		
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


